Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Species Election
Applicant’s election of the additional therapeutic agent of oligomeric nucleotides targeted to the Hepatitis B genome in the reply filed on 05/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The species election requirement is therefore made FINAL.
Claims 17, 19, 21, 23, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claims 1-10, 13, 15-16, 25, and 31 are included in the prosecution. 

	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/29/22 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. 
See attached copy of PTO-1449.
Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, last line, the term “or” should be added before the phrase “a fragment thereof.”  Appropriate correction is required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papadopoulos et al. (US 2015/0203579 A1).
The claimed invention is a method for ameliorating one or more symptoms associated with Hepatitis B virus infection in a human, the method comprising the step of administering to the human a therapeutically effective amount of an anti-PD-1 antibody, or fragment thereof.
Papadopoulos et al. disclose methods of using antibodies that bind to T-cell co-inhibitor programmed death-1 (PD-1) protein (Title and Abstract). Papadopoulos et al. disclose therapeutic methods for treating a disease or disorder such as a viral infection in a subject by using an anti-PD-1 antibody wherein the therapeutic methods comprise administering a therapeutically effective amount of a pharmaceutical composition comprising the antibody or fragment of the antibody to the subject in need thereof ([0051]). The disease is ameliorated by inhibition of PD-1 activity or signaling ([0051], [0167]). The subject refers to a mammal in need to amelioration and/or treatment of a disease or disorder such as a chronic viral infection ([0089], [0092], [0167], [0170], [0180]). In certain embodiments the antibody or antigen-binding fragment thereof is administered in combination with a second therapeutic agent which includes an anti-viral drug ([0051]), which includes drugs for treating hepatitis B virus (HBV) ([0091] and [0180]). 
Regarding instant claims 1 and 2, the limitations of a method for ameliorating one or more symptoms associated with Hepatitis B virus (instant claim 1) and treating an HBV infection in a human (instant claim 2) are anticipated by the method of ameliorating and treating a chronic viral infection (Abstract, [0051], [0089], [0167], [0170]) including HBV ([0091], [0092] and [0180]) as taught by Papadopoulos et al. The limitations of administering to the human a therapeutically effective amount of an anti-PD-1 antibody, or fragment thereof are anticipated by the method of administering a therapeutically effective amount of a pharmaceutical composition comprising an anti-PD-1 antibody to the subject in need thereof ([0051]), as taught by Papadopoulos et al. 
Regarding instant claim 3, the limitation of the anti-PD-1 antibody, or fragment thereof, specifically binding to PD-1 and modulating its activity is anticipated by the anti-PD-1 antibody which binds to PD-1 taught by Papadopoulos et al. (Abstract). Moreover, the specific binding to PD-1 and modulation of its activity are inherent properties of the anti-PD-1 antibody. Please see MPEP 2112.01. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present
Regarding instant claim 4, the limitation of a full-length anti-PD-1 antibody is anticipated by the full length antibodies, as taught by Papadopoulos et al. ([0008]).
Regarding instant claims 5-6, the limitations of fragment(s) of an anti-PD-1 antibody are anticipated by the antigen-binding portion or fragment, for example, a Fab, F(ab’)2 or scFv fragment, as taught by Papadopoulos et al. ([0008]).
Regarding instant claim 7, the limitation of a monoclonal anti-PD-1 antibody, or a fragment thereof is anticipated by the isolated recombinant monoclonal antibodies or antigen-binding fragments thereof that bind specifically to PD-1 ([0009]), as taught by Papadopoulos et al. 
Regarding instant claim 8, the limitation of a human antibody, or a fragment thereof is anticipated by the fully human anti-PD-1 monoclonal antibodies ([0069]), as taught by Papadopoulos et al. 
Regarding instant claim 9, the limitation of a blocking antibody, or a fragment thereof is anticipated by the antibodies and antigen-binding fragments thereof that inhibit or block PD-1 binding to PD-L1 or PD-L2 (Abstract, [0027], [0031], [0032], [0050]), or that neutralize PD-1 activity (Abstract, [0007], [0080], [0100]), as taught by Papadopoulos et al. 
Regarding instant claim 10, the limitation of the anti-PD-1 antibody Nivolumab is anticipated by the nivolumab ([0178]), as taught by Papadopoulos et al. 
Regarding instant claim 15, the limitation of administering at least one additional therapeutic agent is anticipated by the combination of an anti-PD-1 antibody and a second therapeutic agent ([0049], [0051]-[0052], [0102], [0150], and [0182]), as taught by Papadopoulos et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (US 2015/0203579 A1), as applied to claims 1-10 and 15 above, in view of Irving et al. (WO 2010/077634 A1).
Instant claim 13 is drawn to the method of claim 1, wherein the Hepatitis B virus particle load in the human is reduced by at least about 50% relative to Hepatitis B virus particle load in the absence of the anti-PD-1 antibody, or fragment thereof.
The teachings of Papadopoulos et al. are discussed above. 
Although Papadopoulos et al. teach that the antibodies when administered to a subject in need thereof may reduce the chronic infection by a virus such as HBV in the subject ([0092]), they do not expressly teach that the Hepatitis B virus particle load in the human is reduced by at least about 50% relative to Hepatitis B virus particle load in the absence of the anti-PD-1 antibody, or fragment thereof.
Irving et al. teach the use of anti-PD-L1 antibodies for the treatment of chronic infection (Abstract). Irving et al. teach that exhaustion of T cells is an important reason for ineffective viral control during chronic infections and is characteristic of chronic HBV infection in humans (Page 103, lines 15-17). Irving et al. also teach that administration of antibodies that block PD-1 results in enhanced T cell responses and a substantial reduction in viral burden and decreased viral load (Page 103, lines 21-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of administering anti-PD-1 antibodies to a human in need of treatment of HBV infection, as taught by Papadopoulos et al., in view of the decreased viral load when anti-PD-1 antibodies are administered for the treatment of chronic HBV infection, as taught by Irving et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both the references teach administering anti-PD-1 antibodies for the treatment of chronic HBV infections, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. The recited 50% reduction in viral load would have been an obvious variant over the decreased viral load when anti-PD-1 antibodies are administered for the treatment of chronic HBV infection, as taught by Irving et al. (Page 103, lines 21-28), unless there is evidence of criticality or unexpected results. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 13, the limitation of 50% reduction in viral load would have been an obvious variant over the decreased viral load when anti-PD-1 antibodies are administered for the treatment of chronic HBV infection, as taught by Irving et al. (Page 103, lines 21-28), unless there is evidence of criticality or unexpected results. 

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (US 2015/0203579 A1), as applied to claims 1-10 and 15 above, in view of Chang et al. (US 2014/0050660 A1).
Instant claim 16 is drawn to the method of claim 15, wherein the at least one additional therapeutic agent is of oligomeric nucleotides targeted to the Hepatitis B genome, which is the elected species. 
The teachings of Papadopoulos et al. are discussed above. 
Papadopoulos et al. do not expressly teach oligomeric nucleotides targeted to the Hepatitis B genome.
Chang et al. disclose the method of using bispecific antibodies (bsAbs) to treat an infectious disease (Abstract) such as hepatitis ([0014]) and HBV infection ([0018]). The anti-PD-1 antibody nivolumab is disclosed ([0017], [0110]). Chang et al. disclose that a therapeutic agent includes the small interfering RNA (siRNA) oligonucleotide ([0041], [0200]-[0202]), which may be attached to an antibody or fragment thereof for delivery to a targeted tissue ([0200]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of administering anti-PD-1 antibodies to a human in need of treatment of HBV infection, as taught by Papadopoulos et al., in view of the siRNA oligonucleotide which may be attached to an antibody or fragment thereof for delivery to a targeted tissue, as taught by Chang et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Chang et al. disclose that the siRNA ([0041], [0200]-[0202]) may be attached to an antibody or fragment thereof for delivery to a targeted tissue ([0200]). Since Chang et al. also disclose the treatment of HBV ([0014] and [0018]) and the administration of an anti-PD-1 antibody ([0017], [0110]), one of ordinary skill in the art would have found it obvious to attach the siRNA to the anti-PD-1 antibody to target hepatic tissue that is infected with HBV, and have a reasonable expectation of success in treating HBV infection. It is obvious to use a known technique (attaching siRNA to the anti-PD-1 antibody – as taught by Chang et al.) to improve similar methods (the method of treating HBV by administering the anti-PD-1 antibody – as taught by Papadopoulos et al.) in the same way. Please see MPEP 2141. 
Regarding instant claims 16 and 25, the limitation of the elected species of oligomeric nucleotides targeted to the Hepatitis B genome would have been obvious over the treatment of an infectious disease (Abstract) such as hepatitis ([0014]) and HBV infection ([0018]), the anti-PD-1 antibody nivolumab ([0017], [0110]), and the attachment of siRNA ([0041], [0200]-[0202]) to an antibody or fragment thereof for delivery to a targeted tissue ([0200]), as taught by Chang et al. Since the anti-PD-1 antibody nivolumab treats HBV infection (Papadopoulos et al. – [0091] and [0180]) the Hepatitis B genome will naturally be targeted by the antibody.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (US 2015/0203579 A1) in view of Chang et al. (US 2014/0050660 A1) as applied to claims 1-10, 15-16 and 25 above, and MacLachlan et al. (US 2005/0064595 A1).
Instant claim 31 is drawn to the method of claim 25, wherein the at least one oligomeric nucleotide is administered via a nucleic acid-lipid particle, wherein the nucleic acid-lipid particle comprises:
a) the at least one oligomeric nucleotide;
b) a cationic lipid; and
c) a non-cationic lipid.
The teachings of Papadopoulos et al. and Chang et al. are discussed above. 
Papadopoulos et al. and Chang et al. do not expressly teach the nucleic acid-lipid particle recited in instant claim 31.
MacLachlan et al. disclose a method of treating a disease in a mammalian subject by administering a therapeutically effective amount of a nucleic acid-lipid particle comprising a cationic lipid, a non-cationic lipid, a conjugated lipid that inhibits aggregation of particles, and siRNA to the mammalian subject (e.g., a human) with the disease ([0021]). The disease includes a viral disease such as Hepatitis B ([0021]). MacLachlan et al. disclose several advantages of their nucleic acid-lipid particles, including the production of stable nucleic acid-lipid particles (SNALPs) ([0045]). MacLachlan et al. also disclose the advantage of encapsulating siRNA with an efficiency greater than 70%, more usually with an efficiency greater than 80 to 90% ([0046]). Yet another advantage is that the SNALPs can conveniently be used in vitro  and in vivo to efficiently deliver siRNA molecules locally or systemically to cells expressing a target gene ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of administering anti-PD-1 antibodies to a human in need of treatment of HBV infection, as taught by Papadopoulos et al., in view of the siRNA oligonucleotide which may be attached to an antibody or fragment thereof for delivery to a targeted tissue, as taught by Chang et al., further in view of administering a therapeutically effective amount of a nucleic acid-lipid particle comprising a cationic lipid, a non-cationic lipid, a conjugated lipid that inhibits aggregation of particles, and siRNA to a human with HBV infection, as taught by MacLachlan et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this based on the advantages of the SNALPs, including stability, greater encapsulation efficiency, and efficiently delivering siRNA to the target cells, as taught by MacLachlan et al. ([0045] and [0046]). Based on these advantages one of ordinary skill in the art would have found it obvious to encapsulate the siRNA of Chang et al. in the SNALPs of MacLachlan et al. and have a reasonable expectation of success in targeting the HBV infection in the method of Papadopoulos et al. 
Regarding instant claim 31, the limitation of the nucleic acid-lipid particle would have been obvious over the method of treating a disease in a mammalian subject by administering a therapeutically effective amount of a nucleic acid-lipid particle comprising a cationic lipid, a non-cationic lipid, a conjugated lipid that inhibits aggregation of particles, and siRNA to the mammalian subject (e.g., a human) with the disease ([0021]), as taught by MacLachlan et al. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615